REGISTRATION OF MOTOR VEHICLES — OUT-OF-STATE STUDENTS Individuals coming from other states to attend public or private colleges or universities in Oklahoma are subject to the Oklahoma motor vehicle registration requirements as other persons coming to Oklahoma on a temporary or permanent basis from other states with respect to motor vehicles owned or possessed by them. Where the particular circumstances establish Oklahoma as the legal residence of the individual, 47 O.S. 22.3 [47-22.3] (1971) requires immediate registration and payment of the license fee. Where the individual does not establish legal residence in Oklahoma, 47 O.S. 22.12 [47-22.12] (1971) nevertheless requires registration without payment of a fee within fifteen days after entry into the State and re-registration with payment of the license fee upon the expiration of a period of sixty days. The Attorney General has considered the request from your office wherein you ask, in effect: "Are out-of-state students attending private and public colleges and universities within the State of Oklahoma required to register and obtain Oklahoma license tags on automobiles operated during the academic year within the State of Oklahoma?" Your letter indicates that for many years Oklahoma and other states have permitted college students from other states to operate automobiles in the state where they attend college without registering their vehicles in such state. Your letter further indicates that a question has now arisen as to whether out-of-state students who are currently permitted to register to vote in Oklahoma are obligated to register their automobiles in Oklahoma.  The general requirement of residents for registration of motor vehicles in Oklahoma is provided by 47 O.S. 22.3 [47-22.3] (9171): "Every owner or possessor of one or more vehicles . . . before operating the same in this state . . . shall prepare, or cause to be prepared, and file with the Commission . . . an application for the registration of such vehicle or vehicles, containing such information as shall be required by the Commission . . ." The requirements of nonresidents are provided by 47 O.S. 22.12 [47-22.12] (1971): "Any automobile, motorcycle or house trailer within this State, owned or possessed by a visiting non-resident and which is properly registered in its native State for the current year, shall be registered with a duly authorized Motor License Agent of the Commission without fee, if such application is made within fifteen (15) days after date of entry into this State, and such registration and license shall terminate upon the expiration of sixty (60) days from the date of entry into the State. If such vehicle enters the State thereafter during the calendar year, or remains here for any period in excess of sixty (60) days, it is deemed to be subject to tax in this State and shall be forthwith reregistered upon the same terms and conditions that resident owners are required to register such vehicles in this State . . ." The validity of motor vehicle registration statutes such as the Oklahoma statutes set out above is recognized in 60 C.J.S. Motor Vehicles, 60 and 61.  "60 . . . Under its police power, the state, acting through the legislature, may require a license and registration of a motor vehicle and impose a license or registration fee or tax for the privilege of operating the vehicle upon the public highways of the state. *** "61. The police power of a state to regulate the use of motor vehicles on its highways extends to nonresidents as well as residents. So in the absence of federal legislation covering the subject, a state, under its police power, may require a nonresident motor vehicle owner to register, or obtain a license for, his motor vehicle and pay a reasonable license or registration fee or tax, before being entitled to operate his vehicle over the highways of the state, even though he is merely driving through the state, or is moving in interstate commerce, . . ." Individuals from other states who have established their legal residence in Oklahoma are thus under an immediate duty to register automobiles owned or possessed by them pursuant to 22.3, supra.  In Jones v. Burkett, 346 P.2d 338, (1959), the following rules are stated: "Residence is defined as the place where one's habitation is fixed without the present purpose of removing therefrom. It is synonymous with 'Domicile' . . . An individual must have a residence somewhere, and when once established, it is presumed to continue until a new one is established; and an individual can have but one domicile or residence at a time." Jones v. Burkett also recognized that a person's intention with respect to residence or domicile is a question of fact and each case, therefore, depends upon its particular circumstances. Where such circumstances include the fact that the person is a registered voter in Oklahoma, such fact would seem to ordinarily establish Oklahoma residence for other purposes such as vehicle registration requirements since one must swear or affirm his Oklahoma residence in order to obtain voter registration. See 26 O.S. 93.41 [26-93.41] and 26 O.S. 93.42 [26-93.42] (1974).  Individuals from other states who have not established their legal residence in Oklahoma are required to register their vehicles in Oklahoma under 22.23, supra. A nonresident under 22.12 is exempted from the registration fee only, not registration, and then only for a period of sixty days from date of entry into this State. If the vehicle enters the State after the sixty-day period or remains within the State for more than sixty days, it is subject to re-registration in the manner applicable to Oklahoma residents provided by 47 O.S. 22.3 [47-22.3].  Finding no statutory exemption from the above statutory provisions, it is apparent that college students from other states are subject to the motor vehicle registration statutes as other persons coming to Oklahoma from other states on a temporary or permanent basis and operating motor vehicles within the State of Oklahoma. Further, there exists no basis for distinguishing between students of public and private institutions. It should further be noted that the vehicle is subject to registration under both the resident and nonresident statutes if simply "possessed" by the student. Ownership is not necessary.  It is therefore the opinion of the Attorney General that your inquiry be answered as follows: Individuals coming from other states to attend public or private colleges or universities in Oklahoma are subject to the Oklahoma motor vehicle registration requirements as other persons coming to Oklahoma on a temporary or permanent basis from other states with respect to motor vehicles owned or possessed by them. Where the particular circumstances establish Oklahoma as the legal residence of the individual, 47 O.S. 22.3 [47-22.3] (1971) requires immediate registration and payment of the license fee. Where the individual does not establish legal residence in Oklahoma, 47 O.S. 22.12 [47-22.12] (1971) nevertheless requires registration without payment of a fee within fifteen days after entry into the State and re-registration with payment of the license fee upon the expiration of a period of sixty days.  (Joe C. Lockhart)